Title: From Thomas Jefferson to Mann Page, 19 November 1792
From: Jefferson, Thomas
To: Page, Mann



Dear Sir
Philadelphia Nov. 19. 1792.

I inclose you a note which I lately received from Mazzei.—Among other objects he has desired me to wind up for him, is the recovering a gun which he left with Mr. Hunter to be mounted for him. If the convenience of your situation to Mr. Hunter will justify me in asking your aid in it, I would trouble you to make the application, and if successful to lodge the gun with Mr. Joseph Jones in Fredericksburg from whom I will find means of getting a conveyance for it.
Congress have as yet decided on nothing very important, unless we may consider as such a rejection of an effort to permit the heads of departments to deliberate with them for the purpose of explanation, or perhaps of influence. I am with great & constant esteem Dr. Sir your friend & servt

Th: Jefferson

